Citation Nr: 1027594	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in April 2007, a statement of the 
case was issued in August 2007, and a substantive appeal was 
received in August 2007.

The Veteran testified at a travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010; a transcript 
of this proceeding is associated with the claims file.

The Board observes that the August 2006 rating decision also 
denied service connection for residual, fracture of nasal bone 
with scar.  Subsequently, a November 2009 RO rating decision 
granted entitlement to service connection for residual, fracture 
of nasal bone with scar.  Thus, that issue is not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran contends that he is entitled to service 
connection for headaches.  The Board notes that the Veteran 
contends that his claimed headaches are related to his in-service 
nasal fracture, which was granted service connection in a 
November 2009 rating decision.  Therefore, a secondary theory of 
service connection has been raised.

Under 38 C.F.R. § 3.310, service connection is warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  The United States Court of 
Appeals for Veterans Claims has also held that service connection 
can be granted for a disability that is aggravated by a service-
connected disability, and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  In 
this case, the Board finds that additional development is 
necessary prior to final appellate review.

In connection with this appeal, the Veteran was afforded three VA 
examinations, two in April 2006 and one in May 2006.  During the 
April 3, 2006 examination, the Veteran reported experiencing 
headaches approximately 3 or 4 times per week.  The examiner 
stated that the Veteran's headaches started 4 or 5 months after 
his in-service nasal fracture.  The examiner opined that the 
Veteran's intermittent pain in his nose (described by the Veteran 
as headaches) was not likely related to his fracture, given that 
a nasal fracture is not a common cause of headaches, nor did the 
Veteran's headaches occur after the onset of the fracture.  
During the April 20, 2006 examination, the Veteran reported 
experiencing headaches since his nasal fracture.  The clinician's 
impression was that the Veteran incurred a nasal fracture with 
subsequent facial pain and headaches.  The clinician from the May 
2006 examination opined that the Veteran's in-service blunt nasal 
trauma may have exacerbated or initiated other symptoms, 
including his frontal headaches. 

The Board notes that during the March 2010 Board hearing, the 
Veteran's representative testified that the April 3, 2006 VA 
examiner's opinion was based on incorrect evidence.  
Specifically, the representative testified that the VA examiner 
mistakenly stated that the Veteran's headaches started 4 or 5 
months after his in-service nasal fracture; however, the Veteran 
contends to have experienced headaches since the fracture.

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  VA has a duty to assist claimants 
in the development of facts pertinent to their claims, and VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  See 38 U.S.C.A. 
§ 5103A(d)(2).  In view of the conflicting evidence and opinions, 
and in order to afford the Veteran every consideration with his 
appeal, the Board believes that scheduling another VA examination 
for his claimed headaches is appropriate in this case.  See 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that a remand is appropriate when an examination report 
is inadequate).  See also Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  Therefore, the Board finds that obtaining an 
additional medical opinion would be beneficial in order to 
determine whether the Veteran's headaches are related to his 
active duty service or service-connected nasal fracture.

In addition, the Board notes that although the Veteran's service 
treatment records have already been requested by the RO, all 
service treatment records may not be associated with the claims 
file.  In this regard, the Board notes that the Veteran has 
stated that he received treatment for a nasal fracture while 
stationed in Afghanistan in 2005 (sometime between August and 
December).  The Veteran's claimed treatment was corroborated by a 
fellow service member's May 2007 statement, which states that the 
Veteran was treated at a medic tent in Afghanistan.  However, the 
claims file does not contain a record pertaining to 
contemporaneous treatment for a nasal fracture.  Therefore, the 
Board is uncertain as to whether such treatment record exists and 
is available.  In addition, the Board notes that the claims file 
does not contain a post-deployment health assessment in 
connection with the Veteran's service in Afghanistan in 2005.  In 
order to more fully address the Veteran's contentions, the Board 
believes it appropriate to again request all of his service 
treatment records.  As such, the AMC/RO should request and obtain 
any missing service treatment records.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

The Board also notes that the most recent VA outpatient treatment 
records are from December 2007.  In order to afford the Veteran 
every consideration with his appeal, the Board believes it 
appropriate to obtain any missing VA treatment records relevant 
to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Lastly, the Board notes that the claims file does not contain the 
Veteran's DD Form 214.  In light of the need to return the case 
for additional development, the AMC/RO should obtain the 
Veteran's DD Form 214. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to obtain the Veteran's DD Form 214 (or 
equivalent documentation corresponding to his 
discharge from active duty).

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not already 
incorporated into the claims file.  The Board 
is particularly interested in records 
pertaining to treatment for a nasal fracture 
(sometime between August 2005 and December 
2005) and headaches, as well as any post-
deployment health assessment(s) in connection 
with service in Afghanistan in 2005.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

3.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

4.  After the foregoing development has been 
completed, the Veteran should be scheduled 
for a VA neurological examination and/or 
otorhinolaryngology examination to ascertain 
the nature and etiology of his claimed 
headaches.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.  

The examiner should clearly report whether 
headaches and/or migraines are present.  If 
the Veteran does not suffer from any current 
headaches or migraines, the examiner should 
so state.

If headaches or migraines are diagnosed, the 
examiner should respond to the following:

a.  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed headaches and/or 
migraines are causally related to his 
active duty service or any incident 
therein?

b.  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed headaches and/or 
migraines are proximately due to, or 
caused by, his already service-connected 
residual, fracture of nasal bone with 
scar?

c.  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed headaches and/or 
migraines have been aggravated by his 
already service-connected residual, 
fracture of nasal bone with scar?  The 
term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

5.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report(s) obtained and ensure 
that adequate opinions with rationale have 
been offered.

6.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the evidence of record 
and readjudicated the issue on appeal under 
both direct and secondary theories of service 
connection.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


